On Rehearing.
Per Curiam.
Defendant asks and plaintiff concedes that the decree herein should be amended in the manner following, and it is so amended. This puts the cost of appeal on plaintiff and appellee.
It is therefore. ordered that the decree heretofore handed down be .amended so that the same shall not become executory until plaintiff shall pay or tender to defendant the price paid at the tax sale with 10% thereon, and the taxes since paid by defendant. And with this amendment a, rehearing is refused, plaintiff to pay the costs of this appeal.
Opinion and decree on rehearing, December 22, 1913.